 Case: 2:20-cv-00070-SRW Doc. #: 42 Filed: 08/10/21 Page: 1 of 8 PageID #: 369




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 NORTHERN DIVISION

ERNEST TRENTHAM,                               )
                                               )
       Plaintiff(s),                           )
                                               )
       vs.                                     )       Case No. 2:20-CV-70 SRW
                                               )
JAFFAR AL-ZAYADI, et al.,                      )
                                               )
       Defendant(s).                           )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on Defendant Jaffar Al-Zayadi’s Motion for Leave to

File Counterclaim (ECF No. 31), Defendant Thira Trucking, Inc.’s Motion for Leave to File

Counterclaim (ECF No. 33), and Defendant B&W Cartage Company Inc.’s Motion for Leave to

File Amended Counterclaim (ECF No. 35).

I.     BACKGROUND

       In November 2020, Plaintiff Ernest Trentham filed a complaint against Defendants

asserting claims for wrongful death, negligence, respondeat superior, and negligent hiring,

training, supervision, and retention arising out of a motor vehicle accident. In his Complaint,

Plaintiff alleges he was a passenger in a vehicle which was struck by a tractor-trailer driven by

Al-Zayadi. Plaintiff alleges his wife, who was driving the car, died as a result of the injuries she

sustained in the collision. In response, B&W Cartage answered the Complaint and filed a

counterclaim against Plaintiff for contribution. Al-Zayadi and Thira Trucking filed answers but

did not assert any counterclaims. Now, Al-Zayadi and Thira Trucking seek leave to file

counterclaims, and B&W Cartage seeks leave to amend its counterclaim. Al-Zayadi and Thira

Trucking seek to assert claims of contribution, abuse of process, and malicious continuation of


                                                   1
 Case: 2:20-cv-00070-SRW Doc. #: 42 Filed: 08/10/21 Page: 2 of 8 PageID #: 370




prosecution. B&W Cartage seeks to add counterclaims of abuse of process and malicious

continuation of prosecution.

II.    DISCUSSION

       Rule 15 of the Federal Rules of Civil Procedure provides that a party may amend a

pleading once as a matter of course within twenty-one days after serving the pleading, or, in all

other cases, with written consent of the opposing party or by leave of court. Fed. R. Civ. P. 15(a).

Whether to grant a motion for leave to amend is “left to the sound discretion of the district

court.” Kozlov v. Associated Wholesale Grocers, Inc., 818 F.3d 380, 394 (8th Cir. 2016)

(quotation marks and citation omitted). “The court should freely give leave when justice so

requires.” Fed. R. Civ. P. 15(a)(2). Under this liberal standard, “[a] district court may deny leave

to amend if there are compelling reasons such as undue delay, bad faith, or dilatory motive,

repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

non-moving party, or futility of the amendment.” Reuter v. Jax Ltd., Inc., 711 F.3d 918, 922 (8th

Cir. 2013) (citation and internal quotations omitted).

       Defendants’ motions were not filed in bad faith, or with dilatory motive or undue delay,

and Plaintiff has not asserted the proposed amendment would be prejudicial. There is also no

issue of a repeated failure to cure deficiencies because this is the first time Al-Zayadi and Thira

Trucking have sought to file a counterclaim and B&W Cartage has sought to amend its

counterclaim. Therefore, the issue before the Court is futility.

       A proposed claim is futile when it could not withstand a motion to dismiss under Rule

12(b)(6) of the Federal Rules of Civil Procedure. J-McDaniel Constr. Co. v. Mid-Continent Cas.

Co., 761 F.3d 916, 919 (8th Cir. 2014); Zutz v. Nelson, 601 F.3d 842, 850 (8th Cir. 2010). The

proposed claim must therefore satisfy the pleading standards laid out in Ashcroft v. Iqbal, 556



                                                  2
 Case: 2:20-cv-00070-SRW Doc. #: 42 Filed: 08/10/21 Page: 3 of 8 PageID #: 371




U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). Zutz, 601 F.3d at

850– 51. Under those cases, “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Thus, “although a complaint need

not include detailed factual allegations, ‘a plaintiff's obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.’” C.N. v. Willmar Pub. Schs., Indep. Sch. Dist. No. 347,

591 F.3d 624, 629–30 (8th Cir. 2010) (quoting Twombly, 550 U.S. at 555).

        A.      Malicious Prosecution

        All three defendants seek to assert claims of malicious continuation of prosecution

against Plaintiff. In their proposed counterclaims, Defendants allege the Missouri Uniform Crash

Report and the Crash Reconstruction Report (“Crash Report”), created by the Missouri Highway

Patrol after the accident, states Plaintiff’s wife was the sole cause of the accident. Defendants

allege Plaintiff possessed and reviewed the reports and yet initiated and continued this litigation

alleging Defendants are liable for the accident. Therefore, according to Defendants, Plaintiff

lacks probable cause to continue this case.

        To establish a claim for malicious prosecution, a party must plead six elements: “(1)

commencement of an earlier suit against the party; (2) instigation of that suit by the adverse

party; (3) termination of the suit in the party’s favor; (4) lack of probable cause for filing the suit;

(5) malice by the adverse party in initiating the suit; and (6) damage sustained by the party as a

result of the suit.” State ex rel. O’Basuyi v. Vincent, 434 S.W.3d 517, 519 (Mo. 2014). Missouri

requires “strict compliance” with the elements of a malicious prosecution claim, including, in

particular, that the prior action result in a favorable conclusion prior to the filing of a malicious



                                                    3
 Case: 2:20-cv-00070-SRW Doc. #: 42 Filed: 08/10/21 Page: 4 of 8 PageID #: 372




prosecution claim. Id. at 519-20. In this case, the basis of Defendants’ claims for malicious

prosecution is the filing of this lawsuit, which obviously has not yet concluded. Therefore,

Defendants have not, and cannot, allege a termination of a prior suit in their favor.

       Defendants argue that in Missouri, a party can file a claim for malicious continuation of a

prosecution. Malicious continuation of a prosecution is when a defendant continues prosecution

even though “reasonable grounds existing at the time of instigation are destroyed by

subsequently discovered facts.” Hampton v. Carter Enters., Inc., 238 S.W.3d 170, 176 (Mo. Ct.

App. 2007) (quoting King v. Ryals, 981 S.W.2d 151, 154 (Mo. Ct. App. 1998)). However,

whether Defendants assert a claim for malicious prosecution or malicious continuation of a

prosecution, they must still show a prior case terminated in their favor. Nothing in the Hampton

or King cases suggests a claim for malicious continuation of a prosecution does not require the

prior case be terminated in the party’s favor. In Hampton, the court was deciding when the

malicious continuation of a prosecution occurs to determine whether that date fell within the

coverage of an insurance policy. Id. at 176-77. At no point does it eliminate any elements of the

claim. In King, although discussing the continuation of a prosecution without probable cause, the

court still refers to the six elements of a malicious prosecution claim, which includes that the

prior case terminated in the party’s favor. 981 S.W.2d at 154.

       Thus, while Defendants are correct that claims for malicious continuation of a

prosecution can be asserted, they cannot assert those claims in this litigation because this case is

the basis for the malicious prosecution claims, and it has not terminated in their favor.

Consequently, allowing Defendants to file this counterclaim would be futile. The motions will be

denied as to this claim.




                                                  4
 Case: 2:20-cv-00070-SRW Doc. #: 42 Filed: 08/10/21 Page: 5 of 8 PageID #: 373




       B.      Abuse of Process

       All three defendants seek to assert claims of abuse of process against Plaintiff. The basis

of Defendants’ abuse of process claims is similar to their malicious prosecution claims. They

allege Plaintiff has possession of and has reviewed the Crash Report which finds Plaintiff’s wife

caused the accident, and yet, Plaintiff filed this lawsuit knowing there was no factual or legal

basis for the claims asserted. Defendants allege Plaintiff’s improper purpose in filing this suit is

to attempt to recover monetary damages for an accident caused entirely by Plaintiff’s wife.

       To establish a claim for abuse of process, a party must show: “(1) the present defendant

made an improper, illegal, perverted use of process, which use was neither warranted nor

authorized by the process; (2) the defendant had an illegal purpose in doing so; and (3) damage

resulted.” Crow v. Crawford & Co., 259 S.W.3d 104, 116 (Mo. Ct. App. 2008). The party must

show “the process was used to achieve an unlawful end” or compelled the party to do something

he could not legally be compelled to do. Id. “No liability is incurred where the defendant has

done nothing more than pursue the lawsuit to its authorized conclusion regardless of how evil his

motive might be.” Id. at 117.

       The classic example of abuse of process is where an otherwise legitimate lawsuit is filed

and then used as a threat to extort money from an opponent. Blakeney v. City of Pine Lawn, Mo.,

4:19-CV-02017 SNLJ, 2020 WL 4569175 at *10 (E.D. Mo. Aug. 7, 2020) (citing Moffett v.

Commerce Trust Co., 283 S.W.2d 591, 602 (Mo. 1955)). A lawsuit confined to its regular and

legitimate function is not an abuse of process. Id. (internal quotations and citations omitted).

“Instead, there must be some ‘collateral purpose’ for which the lawsuit is then used to effectuate

an illegal and improper harm upon plaintiff.” Id. (citing Wells v. Orthwein, 670 S.W.2d 529, 532

(Mo. Ct. App. 1984)).



                                                  5
 Case: 2:20-cv-00070-SRW Doc. #: 42 Filed: 08/10/21 Page: 6 of 8 PageID #: 374




       As the Eighth Circuit has stated, “the use of process ‘usually takes the form of coercion

to obtain a collateral advantage, not properly involved in the proceeding itself, such as the

surrender of property or the payment of money, by the use of the process as a threat or a club.

There is, in other words, a form of extortion, and it is what is done in the course of negotiation

rather than the issuance or any formal use of the process itself, which constitutes the tort.’”

Nitcher v. Does, 956 F.2d 796, 800 n.5 (8th Cir. 1992) (quoting W. Page Keeton et al., Prosser

and Keeton on the Law of Torts § 121, at 898 (5th ed. 1984)).

       Citing the favorable Crash Report, Defendants further allege Plaintiff had the improper

purpose of attempting to recover monetary damages related to the accident which thereby caused

Defendants’ harm in the form of attorneys’ fees, expenses, punitive damages, harm to business

reputations, and loss of business. Although the counterclaims allege “the illegal, improper,

perverted use of process” by Plaintiff, they do not allege a ‘collateral purpose’ for which the

lawsuit has been used to effectuate an illegal and improper harm. Nor do the counterclaims

allege Plaintiff is attempting to do anything more than seek monetary damages through a lawsuit.

These allegations do not state a claim for abuse of process, plausible on its face, sufficient to

survive motions to dismiss. For this reason, the Court will deny Defendants’ motions as to the

abuse of process claims.

       C.      Contribution

       In their claims for contribution under Missouri Revised Statute § 537.060, Defendants

Al-Zayadi and Thira Trucking allege Plaintiff, as a passenger in the vehicle, owed a duty of care

to prevent injury to himself and his wife, as well as other motorists on the roadway. In particular,

Defendants allege Plaintiff failed to maintain a careful and proper lookout, failed to warn his




                                                  6
 Case: 2:20-cv-00070-SRW Doc. #: 42 Filed: 08/10/21 Page: 7 of 8 PageID #: 375




wife of the traffic conditions before she pulled out into traffic, permitted his wife to drive when

she was incapable of doing so in a safe manner, and failed to drive instead of his wife.

        When two or more people are liable in tort to the same person for the same harm, there is

a right to contribution. Gramex Corp. v. Green Supply, Inc., 89 S.W.3d 432, 442 (Mo. 2002).

“To maintain an action for contribution, both the party seeking contribution and the defendant

against whom contribution is sought must be tortfeasors, originally liable to the plaintiff-injured

party.” Id. (internal quotations omitted). Joint liability, not joint judgment, is a prerequisite to

contribution. Safeway Stores, Inc. v. City of Raytown, 633 S.W.2d 727, 730 (Mo. 1982).

        Plaintiff argues “Al-Zayadi and Thira have not and cannot produce[] any evidence that

Plaintiff had any control, direction, or authority over the driver of the vehicle in which he was a

passenger.” Plaintiff then cites to his affidavit to show that Defendants’ claim for contribution is

“fruitless and wholly unsupported.” At this stage of the litigation, Defendants need not provide

any evidence of their claim, they only need to properly plead a claim for contribution, which they

have properly done.

        “Generally, a passenger in an automobile is required to exercise ordinary care for his own

safety.” Safe Auto Ins. Co. v. Hazelwood, 404 S.W.3d 360, 366 (Mo. Ct. App. 2013). “It is the

duty of a guest passenger to warn a driver of imminent danger, and, when a driver has been or is

exercising a visible lack of caution, to take such action as an ordinary or reasonably prudent

person would take under same or similar circumstances which could include, among other

things, a lookout for dangerous situations.” Choate v. Natvig, 952 S.W.2d 730, 734 (Mo. Ct.

App. 1997). This duty is owed only to the passenger himself, not to the driver or any other

person. Gandy v. Terminal R.R. Ass’n of St. Louis, 623 S.W.2d 49, 51 (Mo. Ct. App. 1981).




                                                   7
 Case: 2:20-cv-00070-SRW Doc. #: 42 Filed: 08/10/21 Page: 8 of 8 PageID #: 376




       Defendants allege the specific manner in which Plaintiff was negligent and that his

negligence caused or contributed to his own injuries. At this point, they do not need to disprove

the facts put forth in Plaintiff’s affidavit or offer evidence of Plaintiff’s negligence. As such,

Defendant Al-Zayadi and Thira Trucking’s counterclaims for contribution are not futile.

Therefore, the Court will grant their motions as to this claim.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Jaffar Al-Zayadi’s Motion for Leave to File

Counterclaim (ECF No. 31) is GRANTED, in part, and DENIED, in part.

       IT IS FURTHER ORDERED that Defendant Thira Trucking, Inc.’s Motion for Leave

to File Counterclaim (ECF No. 33) is GRANTED, in part, and DENIED, in part.

       IT IS FURTHER ORDERED that Defendant B&W Cartage Company Inc.’s Motion

for Leave to File Amended Counterclaim (ECF No. 35) is DENIED.

       So Ordered this 10th day of August.


                                               /s/ Stephen R. Welby
                                               STEPHEN R. WELBY
                                               UNITED STATES MAGISTRATE JUDGE




                                                   8
